Citation Nr: 0523681	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1973 to June 1977.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

Service connection is in effect for post-operative residuals, 
recurrent dislocation of the left (nondominant) shoulder, for 
which a 10 percent evaluation is assigned.

The veteran has been in receipt of nonservice-connected 
pension benefits since August 1, 2001.

The veteran withdrew his prior request for a Travel Board 
hearing.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for knee disorders.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2004).

FINDINGS OF FACT

1.  In July 1982, the RO denied the veteran's claim for 
service connection for left and right knee disorders; a 
timely appeal was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1982 decision, does not bear directly and substantially 
on the specific matters and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSION OF LAW

The evidence received since the 1982 RO decision is not new 
and material, and the claim for service connection for left 
and right knee disorders, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law. See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for service 
connection and reopening of his claims. The Board concludes 
the discussions in the initial rating decision, statement of 
the case (SOC), supplemental statement of the case (SSOC), 
and subsequent letters sent to the veteran, informed him of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
SOC and SSOC included summaries of the evidence which had 
been obtained and considered.  

The SOC and SSOC also included the requirements which must be 
met to establish service connection as well as to reopen his 
claim.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  He has been provided with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Similarly, he has been provided with the 
current and updated requirements for reopening his claims.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  A complete VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  A VCAA letter was 
provided to the veteran  Then another was also sent which was 
somewhat more detailed and cured any prior deficits therein.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error.")

In the present case, the Board finds that there was no 
prejudice to the veteran.  The veteran has been provided VCAA 
notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given a fully-compliant VCAA 
notice letter and was given an opportunity to respond.  The 
veteran did not submit any additional evidence.  He was 
subsequently provided with 60 days to submit additional 
evidence following the issuance of a SSOC, and he did not 
submit additional evidence.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  He cancelled a hearing scheduled for the RO.  The 
claims file contains his service medical records. There are 
private medical records that the veteran has submitted.  The 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim, and no further assistance to the veteran with the 
development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

New and Material
Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service Connection
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Factual Background

It should be noted that the Board has included herein some of 
the regulations relating to the grant of service connection.  
In this regard, the veteran has apparently been under the 
impression that he had service connection for something other 
than the shoulder.  Since he does not, he is reminded of that 
and the requirements on which his ineligibility for benefits 
for knee disabilities were first determined in 1982; these 
same basic criteria remain in effect. 

At the time of the 1982 RO decision to deny the veteran's 
claim, the evidence of record included the veteran's service 
medical records and a VA examination.

The service records reflect that at the time of entrance into 
service, the examination report of which is dated in March 
1973, the veteran checked having a prior history of painful 
and swollen joints, cramps in his legs, and a "trick" or 
locked knee.  He indicated that he had been seen at 
University of Chicago Hospitals and clinics.   On examination 
at that time, the examiner found a history of injuries [an 
annotation beside that finding is of "3"] to the right 
knee.  The veteran stated that he still had occasional pain 
in the knee.  However, the examiner noted no atrophy and full 
range of motion.  The ligaments and other aspects of the 
joint appeared intact, and McMurray sign was negative.

Service medical records showed that in service, he had 
several instances of foot pain or ankle complaints.

In April 1974, he reported that he had injured his right 
knee.  When seen at the dispensary, he was found to have 
tenderness to the right side of the knee.  There was pain on 
both sides of the knee when he walked on it.  He said he had 
fallen when playing football the day before he was seen at 
the dispensary.  X-rays were taken of the right knee which 
were reported as being negative.  An ace wrap was to be used 
for 2 days and he was to support the joint for one week.

In September 1975, he again complained that he had injured 
his knees while playing football.  Examination showed no sign 
of muscle tear or ligamentous involvement.  Impression was 
muscle strain.

He was seen twice more in September 1975 for ongoing knee 
complaints.  It was noted that he had a past history of 
injury to both knees.  Muscle strains were diagnosed.  He was 
given a renewal of a chit so that he could wear his tennis 
shoes.

On the veteran's separation examination in June 1977, the 
examiner noted a 6" scar on the right leg.  No right or left 
knee abnormalities or findings were identified on the 
examination.

The veteran filed his initial VA Form 21-526 in February 
1981.  At that time, he said that among other unrelated 
problems, he had a knee injury in service.  He referred to 
having had a left knee injury in service, but did not give 
any specific dates therefor.  He also did not indicate that 
he had been seen for knee problems since service.

On the VA examination undertaken in June 1982, the veteran 
reported that his feet and knees hurt all of the time.  
Special emphasis was placed on the left knee in his 
complaints.  He reported that he had been seen by a private 
orthopedic physician in March 1982.  The only other post-
service physician or treatment he noted referred to a mental 
health specialist.  On examination, the veteran reported that 
he had injured both knees playing football in service.  The 
examiner noted that he had scars on both legs as a result of 
"injuries in childhood".  After citing the specific 
clinical findings, which are recorded, the examiner 
diagnosed, in pertinent part: status post injuries, both 
knees; sensory neuropathy, right lower extremity; laxity, 
medial and lateral collateral ligaments, left knee; and 
laxity anterior cruciate ligament, left knee.

The rating action by the RO in July 1982 recognized the 
inservice injuries but concluded that there were no residuals 
for which service connection was warranted.  The RO also 
denied entitlement to nonservice-connected pension benefits.

In a VA Form 21-526 filed in July 1986, the veteran referred 
to having been seen for "fractured bones" in both legs in 
1974 for which he said he had had periodic treatment until 
separation.  He reported that since service, he had been seen 
by a SG, M.D. in 1986 for his back only.  He made no 
reference to having had any post-service treatment for his 
knees.

The veteran filed his current claim in 2001.  At that time, 
he reiterated his alleged knee injuries in service and said 
that he had recently had significant knee problems and care.  

A VA X-ray report was submitted dated in May 2001 reflecting 
advanced degenerative changes of the right knee joint.  

The veteran indicated that he had been seen at VAMC Long 
Beach since August 2000; and that he had been seen by other 
physicians from January 1986; the physician's names were 
given.  The RO endeavored to obtain records from the named 
physicians and the response was that records were no longer 
available.

He subsequently submitted private treatment reports showing 
orthopedic evaluations in 2001 which related to his back.

Also entered into the file were VA treatment records and 
evaluative reports starting in the 2000's relating to 
bilateral knee complaints.  

Also of record was a comprehensive report following an 
examination in October 2001 from JT, M.D., citing numerous 
complaints.  In pertinent part, the physician diagnosed 
degenerative arthritis of the right knee, and patellar 
femoral syndrome of the left knee.  

Subsequent VA outpatient clinical reports dated in June 2002 
referred to the veteran's having been seen for a right total 
knee arthropathy.  The clinical records for such procedure 
and care were added to the file.

Analysis

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1982 RO decision, the veteran has 
submitted statements relating to inservice injuries.  And 
while he has described these injuries as fractures, the 
contemporaneous service records, as noted in the 1982 
decision, showed no fractures of either knee in service.  He 
has also submitted clinical evidence of current knee 
problems.  That, in and of itself, is irrelevant, since there 
is no objectively identified chronicity from service to date, 
and neither evidence or medical opinion associating any 
current problem with anything that happened in service.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, even as the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim, it is not sufficient to reopen the 
claim.  New and material evidence not having been submitted, 
the claim is not reopened.


ORDER

New and material evidence has not been submitted and the 
veteran's claim for service connection for left or right knee 
disorders is not reopened; the appeal is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


